Ekwall, Judge:
This appeal for reappraisement has been submitted upon the following stipulation of counsel:
IT IS HEREBY STIPULATED AND AGREED subject to the approval of the court, that at the time of exportation of the merchandise involved herein, the MILD STEEL UNIVERSAL PLATES }í", and such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States at U. S. $135.50 per metric ton, and that as to all other sizes, the export value is represented by the entered value thereof, all less $788.82 nondutiable charges, packed.
IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign value for said merchandise at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that this case may be-submitted on the foregoing stipulation.
On the agreed facts I find that export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the steel plates here involved. I further find that as to the Mild Steel Universal Plates %" such value is $135.50 per metric ton, and that as to all other sizes, the export value is represented by the entered value thereof, all less $788.82 nondutiable charges, packed.
Judgment will be rendered accordingly.